     Case 1:19-cv-02142-RMB-BCM Document 43 Filed 03/28/19 Page 1 of 2
        C'rj! 1 -.,.-~-02142-RMB-BCM Document 41 Filed 03/27/19 Page 1 of 2
i+i@1 ' 1• ~
_, _._,         •    ••
                                      BParirtanneSr . Cousin                                                      Dentons us LLP
                                                                                                      1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                      brian.cousin@dentons.com                                                       United States
                                      D +1 212 398 5776
                                                                                                                     dentons com




March 27, 2019                                                                            USDCSDNY
                                                                                          DOCUMENT
VIAECF
                                                                                          ELECTRONICALLY FILED
Hon. Richard M. Berman                                                                    DOC#:
                                                                                                     ----:---t-.---~..-.~
United States District Judge                                                              DATE FILED:- -. . ._..:::.Jl.....1-,1_
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 100007-1312


        Re:         Lek Securities Corporation, et al. v. Louis, et al.,
                    Case No. 1:19-cv-02142-RMB - Request To File Oversized Brief

Dear Judge Berman:

        We are writing on behalf of Plaintiffs Lek Securities Corporation and ROX Systems, Inc.
to request an extension of the current 10-page limit set for Plaintiffs' Reply Memorandum in
Support of Their Application for a Temporary Restraining Order and Preliminary Injunction (the
"Application") pursuant to Fed. R. Civ. P. 27(d)(2)(D).

         Defendants Volant Holding, LLC d/b/a Volant Trading's, Volant Trading, LLC's, Volant
Liquidity, LLC's, and Volant Execution, LLC's brief in opposition to Plaintiffs Application was
33 pages (see ECF No. 21). Defendants Nicolas Louis's and Jonathan Fowler's brief in
opposition to the Application was 22 pages (see ECF No. 23). In order for us to more adequately
address the arguments presented in Defendants' briefs, totaling 55 pages, Plaintiffs respectfully
request that Your Honor grant Plaintiffs an additional five-page extension and allow Plaintiffs to
file a reply brief to exceed no more than 15 pages.

       We have conferred with counsel for all Defendants, and they do not object to the
requested page limit extension.

        Plaintiffs also plan to submit a separate letter to the Court with respect to the schedule for
the preliminary injunction motion in light of Magistrate Judge Moses' order regarding expedited
discovery in aid of that motion. ECF No. 39 (ordering the parties to submit a joint letter attaching


Hamilton Harrison & Mathews • Mardemootoo Balgobin • HPRP • Zain & Co. • Delany Law • Dinner Martin • Maclay Murray & Spens   •
Gallo Barrios Pickmann • Mu~oz • Cardenas & Cardenas • Lopez Velarde • Rodyk • Boeke! • OPF Partners • :kli.lt
   Case 1:19-cv-02142-RMB-BCM Document 43 Filed 03/28/19 Page 2 of 2
     Case 1:19-cv-02142-RMB-BCM Document 41 Filed 03/27/19 Page 2 of 2
~nlt.DENTONS            Hon. Richard M. Berman                     dentons.com
                            March 27, 2019
                            Page 2




(1) an agreed-upon proposed discovery scheduling order and (b) an agreed-upon form of
protective order no later than April 2, 2019).

                                             Respectfully submitted,

                                               ~~-
                                             Brian S. Cousin
                                             Partner

cc: All Counsel of Record (via ECF)




                                             SO ORDERED:




                                      ?~e&hN United States District Judge
